PER CURIAM.
This interlocutory appeal by the defendant challenges the correctness of an order denying defendant’s motion filed under § 38.10 Fla.Stat., F.S.A. to disqualify the trial judge for bias. The motion was denied on the ground it was “insufficient as a matter of law.” In so holding, the judge whose impartiality was challenged was correct. No ground or reason for seeking disqualification was stated in the motion, which relied upon three accompanying affidavits as stating factual support for the motion. The affidavits were made by three officials of the defendant corporation. Assuming that the main affidavit (made by the Chairman of the Board of the corporation) may be considered as the required affidavit of the moving party, and without necessity to reach a decision as to whether the supporting affidavits of the other officials of the defendant corporation would meet the requirement of the statute which provides: “The said affida*382vit shall be supported in substance by affidavit of at least two reputable citizens of the county not of kin to the defendant or counsel for the defendant”, it appears the supporting affidavits, as worded, were insufficient under the authority of Hahn v. Frederick, Fla. 1953, 66 So.2d 823.
Affirmed.